NO. 07-07-0466-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL D

                                    JANUARY 10, 2008

                          ______________________________


                                   RAMON SANCHEZ,

                                                         Appellant

                                              v.

                                 THE STATE OF TEXAS,

                                                                 Appellee

                        _________________________________

            FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

          NO. 2007-417,577; HON. BRADLEY S. UNDERWOOD, PRESIDING

                          _______________________________

                                 Abatement and Remand

                          _______________________________

Before QUINN, C.J., and CAMPELL and PIRTLE, JJ.

       Ramon Sanchez (appellant) filed a notice of appeal from his conviction for

possession of a controlled substance with intent to deliver on October 30, 2007. On

November 12, 2007, the trial court filed its certification representing that appellant has the

right of appeal. However, the appellate record reflects that appellant failed to sign the
certification pursuant to Texas Rule of Appellate Procedure 25.2(d) which requires the

certification to be signed by appellant and a copy served on him.1

       Consequently, we abate the appeal and remand the cause to the 364th District Court

of Lubbock County (trial court) for further proceedings. Upon remand, the trial court shall

take such action necessary to secure and file with this court a certificate of right to appeal

that complies with Texas Rule of Appellate Procedure 25.2(d) by February 11, 2008.

Should additional time be needed to perform these tasks, the trial court may request same

on or before February 11, 2008.

       It is so ordered.

                                                       Per Curiam

Do not publish.




       1
           Becam e effective Septem ber 1, 2007.

                                                   2